Title: To James Madison from George W. Erving, 21 October 1802 (Abstract)
From: Erving, George W.
To: Madison, James


21 October 1802, London. No. 10. “It is impossible for me to represent to you in adequate terms the very distressed State of our Seamen lately discharged from the British Navy.” Has tried in every possible way to obtain assistance for them from the British government but at last has been obliged to provide passage at U.S. expense for the neediest as an alternative to the more expensive recourse of supporting them.
Since 17 Sept. he has examined 250 men about their citizenship and length of service. “Additional men are every day presenting themselves, besides these there is a considerable number who have been left here sick, or have been discharg⟨ed⟩ by their Captains.” Most are completely destitute, are unable to find work, and lack even “suffici⟨ent⟩ Cloathes to cover them.” Encloses documents which show that arranging transportation and caring for these men has required his incessant attention. “Aware of the improvidence which characterizes this class of people,… as early as October 1801 … I addressed to Mr: King the letter No: ⟨1⟩” suggesting an agent should be provided to arrange passage for the men to the U.S. and to receive any money due them from the British government, using some to pay for passage and sending them the remainder. “Mr. King probably did not see the same advantages in such an arrangement,… & therefore nothing was done.” Has since learned from the Admiralty secretary that the British government would have acceded to such a plan. Has instead recommended “a very respectable person” to serve as attorney to those seamen who had wages or prize money due them. Several have taken this suggestion and benefited thereby. “After undertaking the Duties of Major Lenox, on the 4th: of June I wrote to Mr: King the letter No: 2, to which on the 21st: I received his answer N: 3. On the 25th: I replyed in No: 4; on the 5⟨th:⟩ July, I received from Mr: King No: 5 dated 1st: July to which I answered on the 5th: in No: 6 & on the 14th: I received the Note No: 7. In consequence of this last I waited up⟨on⟩ Mr: King, who in conversation inforced his objections against my entering into a correspondence with the Admiralty.” Reports that he then visited the Admiralty secretary, Sir Evan Nepean, with whom he has had several conversations and has stated in strong terms the claims he believes U.S. seamen have against the British government. Notes that his suggestions have always been well received by Nepean, who is disposed to give him every assistance and who expressed surprise that a subject requiring such immediate attention was not raised sooner. Hawkesbury, whose approbation was required for any arrangements, was also favorably inclined toward his suggestions; but it was not until after a considerable delay that he was told the Admiralty board had decided to provide a frigate to transport those seamen who were American citizens and who had not taken the king’s bounty. He agreed to certify only U.S. citizens but pointed out that the bounty was often taken only after men had been already impressed, which should entitle them to “the gratitude and consideration” of the British government. “I could however obtain no extension of the plan, and it was agreed that I should send the list already prepared, which I did with my note No: 8, and issued the Notice No: 9 writing at the same time to the Out-posts that such men as were there and could find their way to London might come to avail themselves of the benefit of this arrangement.” As a result 250 seamen have appeared since 17 Sept. who have been issued certificates. Understands many were rejected by the British, some because “they were suspected of not being Americans” and many because they were not listed on the books of the ships on which they claimed to have served. He told Nepean that he had better knowledge of the men’s circumstances than the British commissioner Sir Thomas Trowbridge, who was appointed to receive the certificates, and that he hoped “great allowance would be made for the stupidity and ignorance of these men (the Blacks in particular) who scarcely knew Months from years, or recollected the names of the Ships in which they had served.” He was assured that the list would be extended but “would not probably include more than 70, for whom however a temporary provision should be made ’till the time of their embarkation.” After further delays he was told Lord St. Vincent had decided “nothing better could be done than to allow me 10 guineas per head and leave me to ship the men.” He protested that expenses would exceed that amount. The Admiralty board was scheduled to meet, and on 1 Oct. Nepean told Erving he would be notified the next day of their final decision. “Hearing nothing from the Admiralty, on the 12th: October I addressed to them the letter No: 10, & yesterday the note subjoined A.” During the delay the number and distressed condition of seamen have increased. Very few American ships are at London and many other distressed men are also awaiting passage home. As the season progresses, opportunities will be fewer and “the sufferings of the people if possible encreased.” Having abandoned all hope of reply from the Admiralty and having received enclosure no. 11 from a police office, he has taken immediate measures to transport the men at U.S. expense. Has contracted with Mr. Williams, owner of the Mary, on terms contained in enclosure no. 12. Notes that this is a British ship but says no American ships offered such favorable accommodations and terms. Asked Bird, Savage, and Bird to advance funds but they declined in their letter, enclosure no. 13.
Adds in a 28 Oct. postscript that on 22 Oct. he received an invitation to meet with Nepean, who “expressed in very strong terms his great mortification and disappointment at the delays;… he stated that a great difference of opinion existed at the Board … but that no effort of his had been wanting & that he considered himself particularly committed to me upon the subject; he would now venture to pledge himself that as much as 10 guineas per head should be paid to defray the expence of sending the men home.” Erving replied that “whilst the Lords were deliberating the men were perishing” and told Nepean he had arranged for transport himself but could not, in spite of its insufficiency, decline the ten guineas offered. On 23 Oct. he received enclosure no. 15 from the Admiralty with a list of fifty-six men to which three have since been added. The list of men shipped in the Mary does not agree completely with the Admiralty list, since men who could do so found their own passage during the long delay. Adds in a 5 Nov. postscript that he encloses letter no. 16 received on 1 Nov. from the Thames Police Office.
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 12 pp. In a clerk’s hand, signed by Erving. Docketed by Brent. For enclosures (docketed by Brent), see nn.



   
   Enclosure no. 1 is a copy of Erving to King, 16 Oct. 1801 (2 pp.), noting that discharged sailors could not be paid until the books of the ships on which they had served arrived at the pay office. Erving suggested that the British government might advance some of the money due if sailors were issued certificates at discharge for the amount of their claims.



   
   Enclosure no. 2 is a copy of Erving to King, 4 June 1802 (3 pp.), stating that many discharged seamen had spent their money improvidently and needed passage home. Erving believed the British government should transport them and suggested that a representation from King to the government would be more effective than one from Erving to the Admiralty. In enclosure no. 3, a copy of King to Erving, 21 June 1802 (2 pp.; printed in King, Life and Correspondence of Rufus King, 4:142), King replied that all previous applications on behalf of men lacking proper proof of American citizenship had been refused and he doubted the efficacy of another attempt. He suggested that Erving compare the list that Lenox had left with the list of men who had applied to Erving for help. Should their number be considerable, King would speak informally to Lord St. Vincent about them.



   
   Enclosure no. 4 is a copy of Erving to King, 25 June 1802 (3 pp.), stating that if Erving did spend the weeks needed to make such a list, those men first on it would no longer be found and the others would be destitute. He wished men who were recognized by the British upon discharge as Americans to be sent home as soon as possible, arguing that Americans were entitled to treatment as “humane & liberal” as that accorded to British seamen by British regulations. Moreover, the U.S. government should not be burdened with the support and passage of these men, twenty of whom were recently placed in the house of correction at Middlesex as vagabonds. He would take it up with the Admiralty himself if King did not.



   
   In enclosure no. 5, a copy of King to Erving, 1 July 1802 (3 pp.; printed ibid., 4:143), the minister stated that an “alphabitical and descriptive list of all Seamen” claiming to be American must be made in order to guard against unfounded claims. He suggested Erving call on Evan Nepean, taking with him a list of applicants Erving believed were American.



   
   In enclosure no. 6, a copy of Erving to King, 5 July 1802 (4 pp.), Erving stated that he and Lenox had always kept detailed lists of men requesting assistance. Since King insisted on seeing a list of discharged seamen before making an application, Erving had made one, but it did not reflect the true situation as he had already made it known that those men who had received their wages should arrange their own passages. He always inquired into the citizenship of seamen requesting assistance and had troubled King only because he imagined King might know of some government channel that would yield quicker results than his own applications to the Admiralty, which Erving preferred be in writing so he might transmit the reply to JM. Since King suggested that Erving visit Nepean, he would defer sending his letter until after hearing again from King. Enclosure no. 7 is a copy of King to Erving, 14 July 1802 (1 p.), asking Erving to call on the morning of 15 July.



   
   Enclosure no. 8 is a copy of Erving to Evan Nepean, 16 Aug. 1802 (1 p.), enclosing a list of 101 men claiming to be Americans discharged from British warships. Erving stated that the place of residence and time of service were missing or imprecise for some because of haste in interviewing and the men’s inability to recall precise dates; “they will therefore be supposed to mean at or about the times specified.”



   
   Enclosure no. 9 is a 16 Sept. 1802 handbill (1 p.), notifying unemployed American seamen who had been discharged from the British navy that free passage home was being arranged and advising them to apply to the American consulate in London where close examination would exclude British subjects.



   
   Enclosure no. 10 is a copy of Erving to Nepean, 12 Oct. 1802 (3 pp.), stating that the 16 Sept. notice attracted many seamen to London from other ports, swelling his former list to over two hundred names. The continual delays had exhausted the funds of those who had them, kept those who might have applied for work from doing so, “and augmented the sufferings of the whole to a degree beyond example distressing,” Erving wrote, adding that “a more destitute and unfortunate class is not to be found in this Country.” He asked if the Admiralty lords had made any decision of which he might inform the men. In enclosure A, a copy of Erving to Nepean, 20 Oct. 1802 (2 pp.), Erving stated that he was “under the absolute necessity of affording some relief to the distressed American Seamen” surrounding him. He asked Nepean to send him the lists made at the navy board, “as the case is very pressing.”



   
   Enclosure no. 11 is a copy of a 20 Oct. 1802 letter from magistrate Joseph Moser (2 pp.), informing Erving that he had been applied to by twenty discharged Americans who claimed to be “in the utmost indigence and distress and they say that four of their Companions have perished thro’ want.” Although he could not verify this, Moser confirmed that the men were “suffering from the severest famine and distress.” He therefore, “at their request,” asked Erving to relieve them and send them home or recommend them to the Admiralty. Erving also enclosed a copy of his 20 Oct. reply (2 pp.), stating that he had been doing all he could to relieve the men and was engaged in a plan to assist the most distressed. He asked Moser to communicate the situation to the Admiralty.



   
   Enclosure no. 12 (6 pp.) includes copies of Laurence Williams to Erving, 6 Oct. 1802, Erving to Williams, 21 Oct. 1802, and Williams to Erving, 21 and 22 Oct. 1802, discussing terms of a contract for Williams to transport seamen to an American port “not to the Southward of Norfolk.” After much negotiation, Williams agreed to transport eighty men for £10 10s. each, including food and bedding, but expressed a hope that the number of men would be greater, “otherwise I shall be very poorly indemnified for the expence and inconveniences of the Voyage.” He agreed to have his ship lay at Gravesend for ten days to receive the men.



   
   Enclosure no. 13 is a copy of Bird, Savage, and Bird to Erving, 6 Oct. 1802 (2 pp.), acknowledging Erving’s 5 Oct. letter and stating that, in accordance with JM’s and Gallatin’s instructions not to make advances, the firm had refused such requests from King and Lenox and could not accede to Erving’s wishes.



   
   Enclosure no. 14, a note from Nepean dated “Friday ½ past 8 oClock” (22 Oct. 1802) (1 p.), asked Erving to call at the Admiralty on his way to the city that morning.



   
   Enclosure no. 15 includes a copy of Nepean to Erving, 23 Oct. 1802 (2 pp.), enclosing copies of lists of cases that had been sent to the transport board (4 pp.), stating that Erving could discuss his arrangements with the transport office, and remarking that many other cases had been referred to the navy office, which had made no report. Nepean promised to send the names of those rejected to Erving on 25 Oct. and hoped to include the reasons for their rejection. Erving also enclosed a copy of a 23 Oct. 1802 letter from Rupert George of the transport board (1 p.) stating that the lords of the Admiralty agreed to pay ten guineas per person for passage for discharged American seamen upon presentation of the necessary vouchers to the transport office.



   
   Filed with this dispatch is a “List of American Seamen shipped on board the Mary, Captain Thomas Temple for Norfolk,” giving their names, “State belonging to,” and “Colour” (one Indian, five mulattoes, thirty-four blacks and forty-two whites), with a copy of Temple’s 7 Nov. endorsement, “Received the above 82 Men onboard the Mary for Norfolk.”



   
   Enclosure no. 16, a copy of a letter from the Thames Police Office to Erving, 1 Nov. 1802 (2 pp.), listed the names of seven idle and disorderly American seamen who had been committed to prison for seven days as rogues and vagabonds. The magistrates asked if Erving had any means of sending the men to America and offered to release them before the expiration of their sentences. Erving shipped five of the seven to Norfolk aboard the Mary (“List of American Seamen shipped on board the Mary …” [see n. 14]).



   
   A full transcription of this document has been added to the digital edition.

